Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered December 13, 2004, convicting defendant upon her plea of guilty of the crime of grand larceny in the second degree.
Defendant was charged in a 22-count indictment with numerous crimes arising from her theft of more than $450,000 from a law firm for which she worked over the course of a four-year period. Under the terms of the proposed plea agreement, she was to plead guilty to grand larceny in the second degree in full satisfaction of the indictment, receive a sentence of 4 to 12 years in *908prison and pay restitution. Defendant pleaded guilty to this crime, waived her right to appeal and was sentenced in accordance with the plea agreement. She now appeals.
Defendant challenges the sentence as harsh and excessive. However, in light of the fact that she entered a valid waiver of appeal in connection with her knowing, voluntary and intelligent plea, we decline to review this claim (see People v Lopez, 6 NY3d 248, 255-256 [2006]).
Mercure, J.E, Peters, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.